Citation Nr: 9901341	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.

This appeal arises from a June 1992, decision of a Department 
of Veterans Affairs (VA) regional office (RO) that denied 
entitlement to service connection for the cause of the 
veterans death.

This case was previously before the Board in April 1995, when 
it was remanded in order to seek additional treatment 
records, and for the RO to consider the appellants request 
for an independent medical opinion.  That development has 
been completed and the case has been returned to the Board.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1992.  

2.  The death certificate shows that the immediate cause of 
death was septic shock due to or as a consequence of an 
infected vascular graft, due to severe peripheral vascular 
disease, with a cerebrovascular accident.  

3.  Septic shock, infected vascular graft, severe peripheral 
vascular disease, or cerebrovascular accident was not shown 
until years after service and was not related to service.

4.  A question of such medical complexity or controversy has 
not been submitted to warrant submission to an independent 
medical expert outside the Department of Veterans Affairs 
(VA) framework for a medical opinion.


CONCLUSIONS OF LAW

1.  Septic shock, an infected vascular graft, peripheral 
vascular disease, or a cerebrovascular accident were not 
incurred in or aggravated by active service, nor may any 
cardiovascular disease be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1998).

3.  Securing an opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, she 
has submitted a claim that is plausible. 

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

For service connection for the cause of death of a veteran, 
the first requirement, (evidence of a current disability), 
will always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements (incurrence in service and nexus) must be 
supported by evidence of record. Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
In this case physicians have suggested that there is a 
relationship between the service-connected residuals of 
frozen feet and the vascular disease that played a role in 
causing the veterans death.

Since this claim is well grounded, VA has a duty to assist 
the appellant with the development of her claim.  38 U.S.C.A. 
§ 5107(a).  A review of the record demonstrates that in April 
1995, this matter was remanded for additional development by 
the Board, to include obtaining additional treatment records 
and to determine if an independent medical examiners opinion 
was necessary.  In conjunction with this remand, the regional 
office (RO) requested and received treatment records from the 
individuals and facilities identified by the Board in its 
April 1995 remand.  The RO also obtained an opinion from a VA 
medical examiner as to whether it was as least as likely as 
not that the veterans service-connected residuals of frozen 
feet caused or contributed to the cause of his death.  

In June 1995, the RO requested that the appellant furnish 
information as to any additional treatment received by the 
veteran.  Later that month, the appellant reported that she 
could not recall the names of anyone who had provided such 
treatment.  In a June 1997 letter to the appellant, the RO 
noted that when reviewing the medical evidence with regard to 
the appellants claim, numerous references were made to 
health care providers who had been involved with the 
veterans medical care.  The RO identified these physicians 
and facilities and requested that the appellant report the 
addresses of these individuals and facilities on the enclosed 
written authorizations and forward them to the RO, so that 
the additional medical records could be obtained.  To date, 
there has been no response to the ROs request.  

The appellants representative has asserted that the case 
should be remanded for another attempt to contact her and 
request information and authorizations.  The representative 
has not pointed to any deficiencies in the ROs prior 
requests for information and authorizations, or suggested 
that an additional request would be more successful than the 
prior requests.  The United States Court of Veterans Appeals 
(Court) has held that the duty to assist a claimant is not a 
one-way street and that if a claimant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  As the VA has exhausted all possible avenues in 
attempting to obtain additional information, and as the RO 
has obtained a medical opinion as to the effect that the 
veterans service-connected frozen feet may have had on his 
death, the Board is of the opinion that the duty to assist 
has been satisfied. 38 U.S.C.A. § 5107(a).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for 90 days or more during a period of war and 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (1998).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (1998).

The death certificate shows that the veteran died in April 
1992.  He was seventy years old.  According to the death 
certificate, the immediate cause of death was septic shock of 
three days duration, due to or as a consequence of an 
infected vascular graft, due to severe peripheral vascular 
disease of years duration, and a cerebrovascular accident. 

At the time of the veterans death, service connection was in 
effect for residuals of frozen feet, rated as 10 percent 
disabling; chronic recurrent epidermophytosis of the feet, 
rated as 10 percent disabling; and residuals of malaria, 
rated as noncompensable.  The combined rating was 20 percent.

A review of the veterans service medical records 
demonstrates there were no complaints or findings of heart or 
cardiovascular disease, peripheral vascular disease, or a 
cerebrovascular accident inservice.  On the veterans October 
1945 service separation examination, normal cardiovascular 
findings were reported.  His blood pressure was noted to be 
146/80. 

At the time of a May 1947 VA examination, the veteran 
complained that his feet swelled up and cracked open in hot 
weather.  Normal findings were reported for the veterans 
cardiovascular system.  On dermatologic examination for VA, 
conducted in conjunction with the VA examination in May 1947, 
I. J., M.D., reported that the veteran was suffering from 
fungus of the feet.  The diagnoses on the VA examination were 
fungus infection of the feet, chronic tonsillitis and 
malaria, not found on the present examination.

At the time of a September 1947 VA examination, the veteran 
reported having had several weeks exposure to bad weather 
after landing at Naples, Italy, in the winter of 1943-1944.  
He noted that he was exposed to cold and that he was not 
permitted to remove his shoes for weeks.  He indicated that 
his feet had frozen in a manner similar to those that had 
been diagnosed with frozen feet.  Physical examination 
revealed some swelling of the feet with moderate 
perspiration.  Palpation of the peripheral vasculature about 
the feet revealed a palpable dorsal pedal artery.  The other 
arteries were not palpated.  The examiner reported that it 
was possible that the painful feet were attributable to 
obesity, but that the veteran most likely had an endarteritis 
condition secondary to the trench foot that had been 
sustained.  A special heart examination performed at that 
time was entirely negative.  

On special heart examination conducted in conjunction with 
the September 1947 VA examination, it was reported that the 
veteran had no history or complaints of heart disease.  The 
heart was noted to be entirely negative on physical 
examination.

In an undated report of contact, it was noted that the 
veteran had been examined by a Dr. S. who observed that the 
veterans feet hurt with continuous standing or walking and 
that his feet were tender with slow return circulation.

In an April 1948, rating determination, the veterans foot 
disorder was reclassified as frozen feet, evaluated as 30 
percent disabling.  

At the time of a March 1950 VA examination, the veterans 
feet were noted to have a slight reddish matteled appearance.  
The distal halves of both feet were cool.  Perspiration was 
not otherwise excessive.  There was no swelling, edema, or 
inflammation.  The dorsalis pedis and posterior tibial had 
adequate pulsations.  The examiner concluded that the veteran 
had mild residuals of trench foot with a superimposed 
recurring fungus infection.  

In an April 1950 letter, R. L., M.D., reported that 
examination of the veterans feet revealed a moderate amount 
of swelling with some blanching.  A pulsating palpable artery 
was present on each foot and the feet appeared somewhat 
cooler to the touch than normal.  A diagnosis of immersion 
foot or frostbite was rendered.  

At the time of a February 1954 VA examination, the veterans 
feet were found to have a color defect and mild blanching.  
Palpation revealed very weak pulsation but the dorsal pedis 
and posterior tibials were palpable.  Compression revealed 
very slow capillary vessels.  The diagnosis was residuals of 
trench feet.  

On VA examination in July 1961, the examiner reported that he 
had examined the veterans records and found no evidence of 
frozen or trench feet in service.  The veteran reported that 
he continued to experience swelling and aching in the feet 
after standing or walking.  These symptoms bore no 
relationship to weather. 

The examiner reported that on examination, he found no 
evidence of frozen feet.  The veterans dorsalis pedis pulses 
were described as absolutely excellent.  The examiner 
reported that there was no evidence of edema, varicosity, or 
pigment changes.  There were no abnormal temperature changes.  
There was also no pallor on elevation or cyanosis.  There was 
a mild amount of rheuma, which the examiner found to be 
characteristic of minimal hyperhidrosis of nervous origin.  
The diagnoses were no evidence of frozen feet residuals, and 
hyperhidrosis of nervous origin.  

The veteran underwent private hospitalization from March to 
May 1969.  On admission he had bilateral phlebitis, mostly 
below the knees.  He had a two-year history of phlebitis and 
swelling in the legs.  These conditions had reportedly gotten 
worse in the previous six months.  During hospitalization, 
the veteran was noted to have mild hypertension and 
centripetal obesity.  He was also found to have dermatitis of 
the feet, most likely tinea.  A chest X-ray examination was 
interpreted as not remarkable.  On discharge from 
hospitalization, the phlebitis had reportedly disappeared and 
there was no swelling in the legs.  There were no signs of 
venous insufficiency.  The report of this hospitalization was 
prepared by Dr. J.T., M.D.

In a June 1971 report, J. T., M.D., related that beginning in 
January 1969, the veteran had had chronic phlebitis.  A 
history of frostbitten feet was noted at that time.  The 
veteran complained of chronic pain and swelling with 
discoloration and edema.  The diagnosis was severe venous 
insufficiency from frostbite and phlebitis. 

At the time of a September 1971 VA examination, the veteran 
reported that he was suffering from the aftermath of having 
phlebitis in 1969.  He also reported that he had suffered a 
bout of frozen feet in service and that his feet had bothered 
him for awhile thereafter.  He reported that since the attack 
of phlebitis in 1969, he had had a very weak left leg and a 
continuous limp.

Physical examination revealed that both feet were quite cool 
and that the general circulation appeared to be only fair.  
The dorsalis pedis and posterior tibial pulses were not found 
to be present.  There was no apparent swelling of the feet.  
There was a considerable amount of loss of motion of the feet 
and ankles but the examiner contributed this to the veterans 
phlebitis.  The diagnoses were frozen feet with residuals in 
1943; veinous insufficiency, both superficial and deep; 
history of phlebitis with residuals; and mild generalized 
arteriosclerosis, with mild hypertension.  

In an April 1974 note, Dr. T. reported that when he first saw 
the veteran in 1969, he had chronic phlebitis and a fungus 
infection.  Since that time, he had had recurrent phlebitis.  
He also noted that the veteran appeared to have neuritis in 
his feet and that there was a considerable amount of pain 
without any motor loss in the lower feet.  This was thought 
to probably be the result of the chronic swelling and 
inflammation, which the veteran had had for several years 
prior to being seen.

At the time of a May 1974 examination before a VA rating 
board physician, the veteran was found to have slight edema 
in his right foot.  He was also noted to have a significant 
amount of fungus on his left foot.  The dorsalis pedis and 
posterior tibial pulses were weak, bilaterally.  There were 
no varicose veins present.  It was the examiners impression 
that the arterial circulation was reduced and that the 
phlebitis had accounted for the swelling.  

At the time of a June 1974 VA examination, the veteran 
reported that his frostbite residuals were worse than ever.  
Physical examination revealed that both feet underwent a 
change in skin color with a resultant violescent mottled 
appearance after being in a dependent position for a few 
minutes.  The skin temperature was cold to the touch.  The 
examiner noted that true evidence of frozen feet appeared to 
be overshadowed because of the chronic vascular problems.  He 
indicated that whether it was related to the original 
condition for which he was service-connected could not be 
readily determined.  

In June 1992, the appellant requested service connection for 
the cause of the veterans death.  

Outpatient treatment record received in conjunction with the 
appellants claim demonstrate that the veteran was 
hospitalized at St. Davids Hospital for congestive heart 
failure and arterosclerotic coronary vascular disease in 
April 1991.  During hospitalization, it was noted that the 
veteran had a 50-pack year history of smoking.  A triple 
coronary artery bypass with aortic valve replacement was 
performed at that time.  The final diagnoses were congestive 
heart failure; arteriosclerotic coronary vascular disease; 
chronic obstructive lung disease; sick sinus syndrome, status 
post permanent pacemaker; triple vessel coronary artery 
disease; mitral insufficiency and aortic stenosis with aortic 
and mitral valve calcification; and hypercholesterolemia.

In December 1991, the veteran was hospitalized with gangrene 
of the left second toe.  The veteran was found to have severe 
left foot ischemia.  A right iliac to left femoral bypass 
graft was performed.  The veterans second left toe was also 
amputated.

In February 1992, the veteran was hospitalized with seroma of 
the left groin.  Exploration and drainage of the left groin 
was performed.  A right subclavian Groshong catheter was put 
in place.  

In April 1992, the veteran was admitted to St. Davids 
Hospital with abdominal pain.  It was noted that he had 
recently been hospitalized for a staph wound infection to the 
left leg.  It was also reported that ever since the veteran 
was hospitalized for a toe ulcer and had had a femoral graft 
operation in December 1991, he had had continued abdominal 
pain, some post prandial vomiting, and weight loss.

An arteriogram performed at that time, revealed rather severe 
mesenteric atheriosclerotic occlusive disease.  Because this 
was felt to be the etiology of his abdominal pain, his 
antibiotics were discontinued.  This resulted in septicemia 
with staphylococcus.  This was controlled with antibiotic 
therapy.  It was decided that exploration and removal of the 
infected crossover graft was necessary.  This graft was known 
to have been infected from a previous hospitalization.  After 
he was stabilized and his sepsis was controlled with 
antibiotic treatment, he was taken to the operating room for 
removal of the graft.  

Bilateral groin incisions were made and the graft was removed 
and replaced with a saphenous vein graft.  The overall 
condition postoperatively was good except for a fever and the 
septic picture.  Approximately 12 hours after the operation, 
the veteran had a massive left hemispheric stroke and was 
obtunded thereafter.  Discussion with family resulted in 
nonaggressive treatment.  Thereafter, the veteran had a 
cardiac arrest and could not be resuscitated.  

In May 1998, a medical opinion relating to the cause of the 
veterans death was received from a VA physician following a 
review of the veterans file.  The examiner noted that the 
veteran was evaluated for frozen feet in 1971.  At that time, 
the veteran was found to have venous insufficiency, both 
superficial and deep.  He was also noted to have phlebitis 
and generalized arteriosclerosis and hypertension.  He 
observed that the veteran was essentially treated on a 
conservative basis but that he had undergone a plethora of 
surgical interventions.  The reviewer further noted the 
events that occurred at the time of the veterans April 1992 
hospitalization.  

He observed that of significance, and perhaps which led to 
part of his problem, was his admission in April 1991 for 
severe congestive heart failure.  The examiner noted that the 
veteran had had a pacemaker implanted in 1981.  He indicated 
that at the time of admission, the veteran was found to have 
a reasonably good ejection fraction but severe aortic 
stenosis and mild aortic insufficiency.  He observed that the 
veteran was treated on a conservative basis and underwent a 
cardiac catherization and was found to have heavily calcified 
mitral annulus, with severe aortic stenosis and inferolateral 
and apical hypokinesis.  An ejection fraction estimated at 40 
to 45 percent was also noted at that time.  The veteran was 
found to have a distal left main of 70 percent, 50 percent 
mid circumflex, 90 percent mid right, and 70 to 80 percent 
distal to that.  A transesophageal echocardiogram 
demonstrated a reduced ejection fraction at 30 percent.  The 
veteran underwent triple bypass surgery at that time.  The 
reviewer also noted that the veteran underwent further 
surgery, which included a femoral grafting for vascular 
occlusive disease.  

The reviewer noted that prior to his death, the veteran had a 
blood pressure reading of 148/84 and a pulse of 76.  He 
further observed that there were bilateral rales in the 
lungs.  Cardiovascular examination revealed normal S1 and S2 
with Grade II/VI holosystolic murmur at the apex with no 
diastolic component.  The extremities were without edema and 
no pedal pulses were commented on.  

The reviewer noted the following diagnoses: mesenteric 
ischemia; infected cross femoral grafts; staphylococcus 
septicemia; massive cerebrovascular accident; carotid 
disease; coronary artery disease, aortic stenosis, and mitral 
regurgitation; severe peripheral vascular disease; venous 
disease of the lower extremities, to include venous 
insufficiency with a history of phlebitis, left greater than 
right; and hypertension.  

The reviewer noted that he had been asked to comment on 
whether it was at least as likely as not that the veterans 
service-connected residuals of frozen feet caused or 
contributed to the veterans death.  In response to this 
question, the reviewer noted that following a review of the 
chart, he did not believe so.  However, he pointed out that 
he had never treated the veteran, and that the record was 
limited.

Analysis

The evidence in favor of the appellants claim consists of 
the June 1971 report from Dr. T., in which he rendered a 
diagnosis of severe venous insufficiency from frostbite and 
phlebitis, a June 1974 report from a VA examiner indicating 
that he could not determine whether the veterans chronic 
vascular problems were related to his service-connected 
frozen feet.  

The evidence against the appellants claim includes findings 
on the July 1961 VA examination that the veteran had 
essentially no residuals of frozen or trench feet, and 
findings on the earlier examinations suggesting that he had 
little, if any, venous insufficiency.  It is also significant 
that when Dr. T, prepared the initial report of 
hospitalization for phlebitis in May 1969, he did not report 
frozen feet or its residuals.  In those records it was 
reported that the veterans past history was really not 
very remarkable.  The May 1998 VA reviewer, following a 
thorough review of the file, including the veterans service 
medical records, and all subsequent treatment and examination 
records, specifically concluded that he did not believe that 
the veterans service-connected residuals of frozen feet 
caused or contributed to his death.  The examiner qualified 
his opinion by noting that he had not treated the veteran, 
and that the record was limited.  

While Dr. T, did treat the veteran, VA does not have a 
treating physician rule that gives the opinions of treating 
physicians greater weight in evaluating veterans claims.  
Guerrieri v. Brown, 4 Vet.App. 467, 473 (1993); but see 
Harder v. Brown, 5 Vet. App. 183, 188 (1993) (holding that 
the Board is not free to give less consideration to a 
treating physicians opinion in the absence of evidence to 
contrary).

In this case, the Board finds that the VA physicians May 
1998 opinion is more probative than the opinion of Dr. T..  
Unlike Dr. Ts opinion, the May 1998 opinion was the product 
of a review of the entire record.  Dr. T., seems to have only 
considered the record subsequent to the late 1960s.  In the 
Boards view, the May 1998 opinion also seems to be more 
consistent with the record than is the opinion of Dr. T..

The June 1974 opinion of the VA examiner raises the 
possibility that the veterans vascular disease was related 
to his service connected frozen feet, in that the examiner 
did not rule out that possibility.  However, such an opinion 
is too speculative to serve as a basis for finding that 
frozen feet caused or contributed to the vascular disease.  
Bostain v. West, 11 Vet. App. 124 (1998) (holding a 
physicians opinion that a service connected disability 
may have contributed to a fatal condition was too 
speculative to constitute new and material evidence).

The appellant has also expressed the belief that the 
veterans frozen feet residuals lead to the peripheral 
disease, which caused his death.  She is not, however, 
qualified to render such a medical opinion.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Based upon the findings and opinions rendered by the May 1998 
medical reviewer, which were based on a thorough review of 
the veterans claims folder, the Board does not find that the 
veterans service-connected disability caused the veteran's 
death or contributed substantially or materially to the cause 
of his death.

Since the preponderance of the evidence shows that septic 
shock, an infected vascular graft, severe peripheral vascular 
disease, a cerebrovascular accident, and cardiovascular 
disease, were not manifest until many years after service, 
and since the service-connected disability has been shown not 
to have contributed to the veterans death, service 
connection for the cause of the veterans death is not 
warranted.

With regard to the appellants request for an opinion by an 
independent medical expert under the provisions of 38 
U.S.C.A. § 7109 (West 1991), the Board observes that 
following its Remand of this case in April 1995, an opinion 
as to whether the veterans service connected residuals of 
his frozen feet contributed to his death was requested and 
obtained from a VA examiner.  Moreover, the record does not 
reflect that the disorder claimed by the appellant is so 
medically complex or controversial, or that there is serious 
dispute in the record as to its etiology, as to warrant an 
additional opinion by an independent expert.  Accordingly, 
the Board finds that such an opinion is not necessary at this 
time.

The Board is of the opinion that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veterans death.  Service medical records are 
completely void of complaints, reports, findings, or 
diagnoses of any heart or cardiovascular problems or septic 
shock, an infected vascular graft, severe peripheral vascular 
disease, or a cerebrovascular accident.  The medical records 
associated with the claims file covering the years 
immediately following service also make no reference to, or 
findings of septic shock, an infected vascular graft, severe 
peripheral vascular disease, a cerebrovascular accident, or 
heart or cardiovascular disease.

The first available objective medical finding confirming any 
of these diseases or disorders did not occur until many years 
after the veterans separation from service.  Moreover, there 
has also been no medical evidence submitted probative of a 
relationship between septic shock, an infected vascular 
graft, severe peripheral vascular disease, or cerebrovascular 
accident and his period of service.


ORDER

Service connection for the cause of the veterans death is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
